UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7546


JOEL VICARS,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director of the Virginia Department of
Corrections (VDOC); A. DAVID ROBINSON, Chief of Corrections
Operations of the VDOC; JOHN JABE, Deputy Director of
Operations      of    the    VDOC;     GREGORY    HOLLOWAY,
Superintendent/Warden of Wallens Ridge State Prison; DAVID
ZOOK, Assistant Warden of Wallens Ridge State Prison;
REBECCA YOUNG, Operations Manager/Officer at Wallens Ridge
State Prison; W. TODD FARRIS, Unit Manager at Wallens Ridge
State Prison; DENNIS COLLINS, Unit Manager at Wallens Ridge
State Prison; QUINCEY REYNOLDS, Unit Manager of the 864.1
VHU   at   Wallens  Ridge State   Prison;  BRENDA  RAVIZEE,
Institutional Ombudsman/Grievance Coordinator at Wallens
Ridge State Prison,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00620-NKM-RSB)


Submitted:   May 13, 2016                     Decided:   June 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joel Vicars, Appellant Pro Se. John Michael Parsons, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Joel   Vicars    appeals   the   district    court’s       order   granting

summary judgment to the Defendants on his complaint asserting

claims under 42 U.S.C. § 1983 (2012) and the Religious Land Use

and   Institutionalized      Persons       Act,   42    U.S.C.    §§ 2000cc     to

2000cc-5     (2012).    We   have   reviewed      the   record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Vicars v. Clarke, No. 7:14-cv-00620-NKM-

RSB (W.D. Va. Aug. 26, 2015).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                       3